In the United States Court of Federal Claims
                                            No. 13-291 C
                                         Filed: April 7, 2016

*************************************
                                    *
JAY HYMAS,                          *
d/b/a DOSMEN FARMS,                 *
                                    *
       Plaintiff,                   *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
       Defendant.                   *
                                    *
*************************************

                                 ORDER TRANSFERING CASE

       On January 14, 2016, the United States Court of Appeals for the Federal Circuit issued an
Opinion reversing the court’s July 25, 2014 decision. On March 30, 2016, the United States Court
of Appeals for the Federal Circuit denied Plaintiff’s February 29, 2016 Petition For Rehearing En
Banc and issued a mandate on April 6, 2016. On April 7, 2016, Plaintiff filed a Motion To Transfer
requesting that the court transfer this case to the United States District Court for the Eastern District
of Washington. Pursuant to 28 U.S.C. § 1631, this case is transferred to the United States District
Court for the Eastern District of Washington.

        IT IS SO ORDERED.


                                                        s/ Susan G. Braden
                                                        SUSAN G. BRADEN
                                                        Judge